IN THE SUPREME COURT OF NORTH CAROLINA

                                    No. 188A18-2

                                  Filed 3 April 2020

BANYAN GW, LLC

               v.
WAYNE PREPARATORY ACADEMY CHARTER SCHOOL, INC. and its BOARD
OF DIRECTORS; SHARON THOMPSON, Chair of the Board of Directors; and
JOHN ANKENEY and LUCIUS J. STANLEY, as members of the Board of
Directors; and VERTEX III, LLC


        Appeal pursuant to N.C.G.S. § 7A-30(2) from the unpublished decision of a

divided panel of the Court of Appeals, No. COA18-378, 2019 WL 438327 (N.C. Ct.

App. Feb. 5, 2019), affirming an order granting partial summary judgment in favor

of plaintiff and denying defendant Wayne Preparatory Academy Charter School,

Inc.’s motion for summary judgment entered on 6 November 2017 by Judge Carl R.

Fox in Superior Court, Wake County. On 30 October 2019, the Supreme Court

allowed defendant Wayne Preparatory Academy Charter School, Inc.’s petition for

discretionary review of additional issues. Heard in the Supreme Court on 10 March

2020.


        Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, L.L.P., by J. Mitchell
        Armbruster, for plaintiff-appellee Banyan GW, LLC.

        Haithcock, Barfield, Hulse & Kinsey, P.L.L.C., by Glenn A. Barfield, and
        Robinson Bradshaw & Hinson, by Richard A. Vinroot, for defendant-appellant
        Wayne Preparatory Academy Charter School, Inc.

        No brief for defendant-appellees Board of Directors, Sharon Thompson, John
        Ankeney, Lucius J. Stanley, and Vertex III, LLC.

        PER CURIAM.
        BANYAN GW, LLC V. WAYNE PREPARATORY ACAD. CHARTER SCH., INC.

                                 Opinion of the Court




      As to the appeal of right based on the dissenting opinion, we affirm the

majority decision of the Court of Appeals. We conclude that the petition for

discretionary review as to additional issues was improvidently allowed. Therefore,

the decision of the Court of Appeals as to these matters remains undisturbed.


      AFFIRMED; DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED.


      Justice DAVIS did not participate in the consideration or decision of this case.




                                         -2-